Name: Council Implementing Regulation (EU) 2017/374 of 3 March 2017 implementing Regulation (EU) No 208/2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  Europe
 Date Published: nan

 4.3.2017 EN Official Journal of the European Union L 58/1 COUNCIL IMPLEMENTING REGULATION (EU) 2017/374 of 3 March 2017 implementing Regulation (EU) No 208/2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 208/2014 of 5 March 2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (1), and in particular Article 14(1) and (4) thereof, Having regard to the proposal from the High Representative of Foreign Affairs and Security Policy, Whereas: (1) On 5 March 2014, the Council adopted Regulation (EU) No 208/2014. (2) On the basis of a review by the Council, the entry for one person listed in Annex I to Regulation (EU) No 208/2014 should be deleted. (3) Annex I to Regulation (EU) No 208/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 208/2014 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 2017. For the Council The President M. FARRUGIA (1) OJ L 66, 6.3.2014, p. 1. ANNEX In Annex I to Regulation (EU) No 208/2014, the entry relating to the following person is deleted: 16. Yuriy Volodymyrovych Ivanyushchenko